COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-12-00205-CV


IN RE RONALD L. JONES AND                                           RELATORS
LUREA HORNBUCKLE


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relators’ petition for writ of mandamus and

request for emergency relief and is of the opinion that relief should be denied.

Accordingly, relators’ petition for writ of mandamus and request for emergency

relief are denied.

                                                   PER CURIAM

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DELIVERED: May 24, 2012




      1
       See Tex. R. App. P. 47.4, 52.8(d).